Order entered October 14, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01571-CV

                JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                               V.

                                FRED VINCENT, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11180

                                         ORDER
       The Court has before it appellants’ October 12, 2016 “amended motion to extend time to

file amended brief” in which they ask the Court to file their second amended brief tendered

September 30, 2016. On October 12, 2016, the Court granted appellants’ October 5, 2016

motion and ordered the September 30 brief filed as of that date.      Therefore, we DENY

appellants’ October 12, 2016 motion as moot.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE